Citation Nr: 0834734	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-40 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for hearing loss, 
currently evaluated as noncompensable.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lung disability, including as due to asbestos exposure.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
coronary artery disease, status post coronary artery bypass 
including as secondary to a lung condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1962 until 
December 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

While the veteran seeks service connection for a lung 
disability and coronary artery disease, the record reflects 
the RO previously denied claims for entitlement to service 
connection for a lung disability and coronary artery disease 
in October 2002.  Notwithstanding the RO's apparent decision 
to reopen the claim, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Consequently, the issue before the Board involves the 
threshold question of whether new and material evidence has 
been received, as set out on the title page. See 38 C.F.R. 
§ 19.35 (Providing that the RO's certification of an appeal 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue).

Concerning the claim for a lung disability, the Board notes 
that during the pendency of the current appeal the veteran 
raised a new argument contending that he had emphysema based 
upon his exposure to benzene and other chemicals during 
service.  

In a decision promulgated in March 2008, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a claim for one diagnosed disease cannot be 
prejudiced by a prior claim for a different diagnosed 
disease.  Rather, the two claims must be considered 
independently because they rest on distinct factual bases. 
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Applying the Federal Circuit's precedential opinion to the 
present appeal, the Board determines the claim of service 
connection for emphysema was correctly adjudicated in an 
April 2005 rating decision as a new claim.  This claim 
concerning service connection for emphysema, including as due 
to exposure to chemicals is not related to the claim 
presently on appeal.  Furthermore, there is no indication in 
the claims file that the veteran filed a Notice of 
Disagreement concerning the April 2005 rating decision and as 
such, that issue is not before the Board for appellate 
review. See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995)(Pursuant to 38 U.S.C. § 7105, a 
Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA). 


FINDINGS OF FACT

1.  On December 7, 2005, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the claim 
concerning entitlement to an increased evaluation for hearing 
loss.

2.  An October 2002 rating decision denied service connection 
for a lung disability and coronary artery disease, status 
post coronary artery bypass; the veteran did not appeal this 
decision and it is final.

3.  The evidence associated with the claims file subsequent 
to the October 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
lung disability and does not raise a reasonable possibility 
of substantiating the claim.

4.  The evidence associated with the claims file subsequent 
to the October 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
coronary artery disease, status post coronary artery bypass 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claim concerning entitlement to an increased evaluation 
for hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Evidence received since the final October 2002 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a lung disability is 
not new and material, and the veteran's claim for that 
benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).

3.  Evidence received since the final October 2002 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for coronary artery 
disease, status post coronary artery bypass is not new and 
material, and the veteran's claim for that benefit is not 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2007).

In the December 2005 Substantive Appeal (Form VA 9), the 
veteran clearly indicated he wished to withdraw his appeal 
concerning entitlement to an increased evaluation for hearing 
loss.  The veteran has met the criteria of 38 C.F.R. § 20.204 
and withdrawn this appeal and there remains no allegation of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and this claim is dismissed.

New and Material Evidence

The veteran seeks service connection for a lung disability 
and coronary artery disease, status post coronary artery 
bypass.  Claims for service connection for a lung disability 
and coronary artery disease, status post coronary artery 
bypass were previously considered and denied by the RO in a 
rating decision dated in October 2002.  The Board notes the 
veteran submitted a statement in September 2003 requesting 
reconsideration of the two issues.  Although this statement 
was received within the time constraints for the filing of a 
Notice of Disagreement, the statement did not clearly 
indicate the veteran disagreed with the decision and sought 
appellate review.  38 C.F.R. § 20.201(defining the 
requirements of a notice of disagreement).  Furthermore, the 
RO sent the veteran letters in November and December 2003 
indicating they were treating the statement as a new claim 
for benefits.  The veteran did not object to this 
characterization of the issues as a claim to reopen.  
Additionally, in November 2003, the veteran contacted the RO 
and inquired as to the status to his new claim.  
Significantly, the veteran did not indicate that he was 
seeking to appeal the October 2002 rating decision.  As such, 
the October 2002 rating decision is final. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.   

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case the 
veteran was provided with the definition of "new and 
material" in a November 2003 letter.  A subsequent letter in 
December 2003 informed the veteran as to why his claims were 
previously denied and provided information on the types of 
evidence required to reopen his claims.  Thus, the Board 
finds the notification obligation of Kent was accomplished by 
the November and December 2003 letters.  Moreover, these 
letters, in conjunction with the notice provided to the 
veteran in the November 2003 Statement of the case, fulfill 
the duty to notify and duty to assist the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the October 2002 rating decision that denied 
service connection for a lung disability and coronary artery 
disease, the evidence of record consisted of service 
treatment records, lay statements, and a report of an August 
2002 VA examination.  The August 2002 VA examination report 
explained that there is no medical nexus between any current 
heart and lung ailments service, including exposure to 
asbestos.  Subsequently, additional VA outpatient treatment 
records, medical articles and statements of the veteran have 
been associated with the claims file.

Concerning the claim for service connection for a lung 
condition, the evidence submitted subsequent to the October 
2002 rating decision is new, in that it was not previously of 
record; however the evidence is not material.  The claim for 
a lung disability was denied in the October 2002 rating 
decision as there was no evidence of a current asbestos 
related disability.  The evidence received subsequent to the 
rating decisions fails to reflect any evidence of an asbestos 
related disability or other current lung ailment that is 
related to service.  As noted in the introduction, during the 
pendency of the appeal the veteran submitted statements 
suggesting an alternative theory of entitlement based on 
emphysema and exposure to benzene and other chemicals.  As 
explained above, however, this is a new claim for benefits 
and as such can not be construed as constituting new and 
material evidence on the claim of an asbestos related lung 
disability.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  
Thus, the additional evidence received since the October 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a lung disability, including as due to 
asbestos exposure is not reopened.

Similarly, concerning the claim for coronary artery disease, 
the evidence submitted subsequent to the October 2002 rating 
decision is new, but not material.  The claim was denied in 
October 2002 as there was no evidence of a heart condition 
during service and no evidence of a nexus between the current 
disability and service or a service-connected disability.  
Although the evidence submitted since the final October 2002 
decision demonstrates complaints and treatment of the heart, 
none of the records provide evidence suggesting any current 
coronary artery disease was related to service. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  To the extent the veteran 
provided statements generally asserting the coronary artery 
disease was related to service, such assertions are beyond 
the competence of the veteran. See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the additional evidence received since the 
October 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the claim for 
service connection for coronary artery disease, status post 
coronary artery bypass graft is not reopened.


ORDER

The appeal concerning entitlement to an increased evaluation 
for hearing loss is dismissed.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a lung disability, including as secondary to 
exposure to asbestos is denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for coronary artery disease, status post coronary 
artery bypass graft is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


